Name: 2002/19/EC: Commission Decision of 11 January 2002 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay (Text with EEA relevance) (notified under document number C(2001) 4982)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  agricultural policy;  trade;  international trade;  fisheries
 Date Published: 2002-01-12

 Avis juridique important|32002D00192002/19/EC: Commission Decision of 11 January 2002 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay (Text with EEA relevance) (notified under document number C(2001) 4982) Official Journal L 010 , 12/01/2002 P. 0073 - 0074Commission Decisionof 11 January 2002laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay(notified under document number C(2001) 4982)(Text with EEA relevance)(2002/19/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of bivalve molluscs(1), as last amended by Council Directive 97/79/EC(2), and in particular Article 9(3)(b) thereof,Whereas:(1) A Commission expert has conducted an inspection visit to Uruguay to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The provisions of legislation of Uruguay make the "DirecciÃ ³n Nacional de Recursos AcuÃ ¡ticos (Dinara) of the Ministerio de GanaderÃ ­a, Agricultura y Pesca" responsible for inspecting the health of bivalve molluscs, echinoderms, tunicates and marine gastropods and for monitoring the hygiene and sanitary conditions of production. The same legislation empowers Dinara to authorize or prohibit the harvesting of bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones.(3) Dinara and its laboratories are capable of effectively verifying the application of the laws in force in Uruguay.(4) The competent authorities of Uruguay have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvesting zones.(5) The competent authorities of Uruguay have provided official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EC and with requirements equivalent to those prescribed in that Directive for the classification of production and relaying zones, approval of dispatch and purification centres and public health control and production monitoring.(6) Uruguay is eligible for inclusion in the list of third countries fulfilling the conditions of equivalence referred to in Article 9(3)(a) of Directive 91/492/EEC.(7) Uruguay wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods which have been sterilised or heat-treated in accordance with the requirements of Commission Decision 93/25/EEC(3), amended by Decision 97/275/EC(4). For this purpose, the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested and exported to the Community should be designated.(8) The special import conditions should apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(5), as last amended by Directive 98/45/EC(6).(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The "DirecciÃ ³n Nacional de Recursos AcuÃ ¡ticos (Dinara) del Ministerio de GanaderÃ ­a, Agricultura y Pesca" shall be the competent authority in Uruguay for verifying and certifying that bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC.Article 2Bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay and intended for human consumption must originate in the authorised production areas listed in the Annex to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 11 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 16, 25.1.1993, p. 22.(4) OJ L 108, 25.4.1997, p. 52.(5) OJ L 46, 19.2.1991, p. 1.(6) OJ L 189, 3.7.1998, p. 12.ANNEXPRODUCTION AREAS IN COMPLIANCE WITH THE PROVISIONS OF DIRECTIVE 91/492/EEC>TABLE>